Title: To James Madison from Asa A. Gaylord, 16 June 1812 (Abstract)
From: Gaylord, Asa A.
To: Madison, James


16 June 1812, Bath, Steuben County, New York. Commands a battalion of riflemen in western New York. “Actuated by a love of Country, and viewing the storm of war as not far distant, the officers and Soldiers under my Command, consisting of three hundred men including officers, have authorized me to tender their services to you under the act of Congress entitled ‘An Act to authorize the President of the United States to accept of the services of fifty thousand volunteers,’ passed February 1812. They have unanimously given their consent by signing an article drawn up for that purpose. The Patriotism, Sir, which animate my battalion, and which has thus prompted them to tender their services, is not the effect of enthusiasm, but is the result of a sense of duty to their country at this critical and eventful crisis. You will please to accept of my services also, as commandant of said Battalion.”
